DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse of Sub-Specie 1B, which includes claims 3, and 12 in the reply filed on 6/11/2021 is acknowledged and claims 2, 11, and 20 from non-elected Sub-Specie 1A are withdrawn from consideration.

Status of Claims
This action is in reply to the response to restriction requirement filed on 6/11/2021, wherein:
Claims 3 and 12 of Sub-Specie 1B have been elected;
Claims 2, 11, and 20 of Sub-Specie 1A have been non-elected; and
Claims 1, 3-10, and 12-19 are currently pending and have been examined.

Claim Objections
Claim 6 is objected to because of the following informalities: the limitation “a transaction authorization server” in lines 1 and 2 should be “the transaction authorization server”.  Appropriate correction is required.
Claim Rejections -  35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1, 3-10, and 12-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C 112, the inventor, at the time the application was filed, had possession of the claimed invention.to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The following claimed limitations are recited within the specification without provision for any structural details or any explanation of their meaning such that one of ordinary skill in the art would not know how to configure a system/method for media licensing to incorporate these features: 
Claims 1, 10, and 19 recite a limitation for a POS terminal “receiving a first input identifying the payment transaction as a payment transaction that has been pre-authorized”.  The specification does not provide a definition or explanation of: the source of the input; the format of the input; how the input is requested by or received at the POS; and who/what is determining that the payment transaction has been pre-authorized.  The specification only states in paras. 0075-0080 that the POS terminal receives a first input identifying whether the payment transaction has been pre-authorized by a pre-authorization server associated 

Claims 3, and 12 recite a limitation for a POS terminal “receiving a second input identifying the payment transaction as a payment transaction that has been pre-authorized for any transaction value that is less than or equal to a specified transaction value”.  The specification does not provide a definition or explanation of: the source of the second input; the format of the second input; how the second input is requested by or received at the POS; and who/what is determining that the payment transaction has been pre-authorized for any transaction value that is less than or equal to a specified transaction value.  The specification also does not indicate whether the second input is received along with the first input or whether the second input is received instead of the first input.  The specification only states in paras. 0009 and 0018, that the POS terminal “receives a second input identifying the payment transaction as a payment transaction that has been pre-authorized for any transaction value that is less than or equal to a specified transaction value”. 

Claims 3, and 12 recite a limitation for a POS terminal “responsive to receiving the second input identifying the payment transaction as a payment transaction that has been pre-authorized for any transaction value that is less than or equal to a specified transaction value, generating the transaction payment request based on the pre-defined request message format, wherein a transaction amount 

Claims 6, and 15 recite limitations for a transaction authorization server “extracting transaction parameters from the generated transaction payment request, comparing the extracted transaction parameters against pre-authorized transaction records…and responsive to determining that the extracted transaction parameters match a retrieved pre-authorized transaction record, 

Claims 7, and 16 recite limitations for the transaction authorization server “configured to initiate the requested transaction payment without relying on a data value within the PIN data element of the transaction payment request received from the POS terminal”.  The specification and drawings do not provide a definition or explanation of what data values the transaction authorization server relies on within the payment request received from the POS terminal to initiate the payment.  

Claims 8, and 17 recite limitations for the transaction authorization server “configured such that responsive to the extracted transaction parameters matching a pre-authorized transaction record having a pre-authorization type data field that reflects the pre-authorized transaction as a pre-authorization of an exact transaction amount, the requested transaction payment is initiated by the transaction authorization server without relying on either of (i) a data value within the PIN data element of the transaction payment request received from the POS terminal, and (ii) a data value within the transaction amount data value of the transaction payment request received from the POS terminal”.  The specification 

 Claims 9, and 18 recite limitations for the transaction authorization server “configured such that responsive to the extracted transaction parameters matching a pre-authorized transaction record having a pre-authorization type data field that reflects the pre-authorized transaction as a pre-authorization for any transaction amount less than or equal to a transaction value recorded within the matching pre-authorized transaction record, the requested transaction payment is initiated by the transaction authorization server without relying on a data value within the PIN data element of the transaction payment request 

Dependent claims 4, 5, 7, 13, and 14, are rejected pursuant to 35 USC 112(a) based on their dependency on a claim rejected pursuant to 35 USC 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 3-10, and 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 10, and 19 recite a limitations for a POS terminal “receiving a payment initiation request; and receiving payment account information associated with a payment account associated with a payor”.  The limitation for “receiving a payment initiation request” is indefinite because it is unclear: who is inputting the payment initiation request at the POS; how the payment request is initiated at the POS, whether the information is entered manually at the POS, or whether something else is used to initiate the payment request at the POS.  The limitation “receiving payment account information associated with a payment account associated with a payor” is indefinite because it is also unclear: who is 

Claims 1, 10, and 19 recite a limitation for a POS terminal “receiving a first input identifying the payment transaction as a payment transaction that has been pre-authorized”.  The limitation is indefinite because it is unclear: who or what is providing the first input at the POS; how the first input is received at the POS; and whether the pre-authorization information is requested by the POS from someone or something.  As stated above in the rejection pursuant to 35 USC 112(a), the specification doesn’t provide an explanation for this limitation.  However, for purposes of examination the limitation of “receiving a first input identifying the payment transaction as a payment transaction that has been pre-authorized” will be interpreted as the POS requesting and receiving pre-authorization information from a user.

Claims 3, and 12 recite a limitation for a POS terminal “receiving a second input identifying the payment transaction as a payment transaction that has been pre-authorized for any transaction value that is less than or equal to a specified transaction value”.  The limitation is indefinite because it is unclear: who or what is providing the second input at the POS; how the input is received at the POS; whether the pre-authorization information is requested by the POS from someone or something; and whether the second input is received along with the first input or whether the second input is received instead of the first input.  As stated above in the rejection pursuant to 35 USC 112(a), the specification doesn’t provide an explanation for this limitation.  However, for purposes of examination the limitation of “receiving a second input identifying the payment transaction as a payment transaction that has been pre-authorized for any transaction value that is less than or equal to a specified transaction value” will be interpreted as the POS receiving pre-authorization information from a payment or issuer network, for a payment transaction that has been pre-authorized for any transaction value that is less than or equal to a specified transaction value and the second input will be interpreted as being received instead of the first input.

Claims 3, and 12 recite a limitation for a POS terminal “responsive to receiving the second input identifying the payment transaction as a payment transaction that has been pre-authorized for any transaction value that is less than or equal to a specified transaction value, generating the transaction payment request based on the pre-defined request message format, wherein a 

Claims 6, and 15 recite limitations for a transaction authorization server “extracting transaction parameters from the generated transaction payment request, comparing the extracted transaction parameters against pre-authorized transaction records…and responsive to determining that the extracted transaction parameters match a retrieved pre-authorized transaction record, initiating the requested transaction payment based on the extracted transaction parameters”.   The limitation is indefinite because it is unclear what the transaction parameters are, what extracts the parameters, or what values are matched to the pre-authorized transaction record.  As stated above in the rejection pursuant to 35 USC 112(a), the specification doesn’t provide an explanation for these limitations.  However, for purposes of examination the limitation of “extracting transaction parameters from the generated transaction payment request, comparing the extracted transaction parameters against pre-authorized transaction records…and responsive to determining that the extracted transaction parameters match a retrieved pre-authorized transaction record” will be interpreted as the transaction authorization server matching the payor’s account information from the payment transaction request to a payor’s account information in the pre-authorized transaction records.

Claims 7, and 16 recite limitations for a transaction authorization server “configured to initiate the requested transaction payment without relying on a data value within the PIN data element of the transaction payment request received from the POS terminal”.   The limitation is indefinite because it is 

Claims 8, and 17 recite limitations for the transaction authorization server “configured such that responsive to the extracted transaction parameters matching a pre-authorized transaction record having a pre-authorization type data field that reflects the pre-authorized transaction as a pre-authorization of an exact transaction amount, the requested transaction payment is initiated by the transaction authorization server without relying on either of (i) a data value within the PIN data element of the transaction payment request received from the POS terminal, and (ii) a data value within the transaction amount data value of the transaction payment request received from the POS terminal”.   The limitation is indefinite because it is unclear what the transaction parameters are, what extracts the parameters, what values are matched to the pre-authorized transaction record, and how the parameters can match a pre-authorization type 

Claims 9, and 18 recite limitations for the transaction authorization server “configured such that responsive to the extracted transaction parameters matching a pre-authorized transaction record having a pre-authorization type data field that reflects the pre-authorized transaction as a pre-authorization for any transaction amount less than or equal to a transaction value recorded within the matching pre-authorized transaction record, the requested transaction payment is initiated by the transaction authorization server without relying on a data value within the PIN data element of the transaction payment request 

Dependent claims 4, 5, 7, 13, and 14, are rejected pursuant to 35 USC 112(b) based on their dependency on a claim rejected pursuant to 35 USC 

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-10, and 12-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite a method, system and media for implementing a pre-authorized payment transaction which is considered a judicial exception because it falls under Certain Methods of Organizing Human Activity such as commercial or legal interactions including agreements in the form of contracts, sales activities or behaviors; and business relations.  This judicial exception is not integrated into a practical application as discussed below and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
This rejection follows the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed Reg 4, January 7, 2019, pp. 50-57 (“2019 PEG”).  

Analysis
Step 1 (Statutory Categories) – 2019 PEG pg. 53 
Claims 1, 3-10, and 12-19 are directed to the statutory category of a process.  

Step 2A, Prong 1 (Do the claims recite an abstract idea?) – 2019 PEG pg. 54
For independent claims 1, 10, and 19, the claims recite an abstract idea of: implementing a pre-authorized payment transaction.  The steps of: wherein said pre-authorization includes storing a data record comprising transaction parameters corresponding to said payment transaction, receiving a payment initiation request; receiving payment account information associated with a payment account associated with a payor; receiving a first input identifying the payment transaction as a payment transaction that has been pre-authorized; responsive to receiving the first input identifying the payment transaction as a payment transaction that has been pre-authorized, generating a transaction payment request based on a pre-defined request message format, wherein a personal identification number (PIN) data element within the transaction payment request is populated independent of any PIN value input; and routing the generated transaction payment request, when considered collectively as an ordered combination, recites the oral abstract idea of implementing a pre-authorized payment transaction. 
Independent claims 1, 10, and 19, as drafted, are a process that, under the broadest reasonable interpretation, covers Certain Methods of Organizing Human Activity, since they recite commercial or legal interactions including agreements in the form of contracts, sales activities or behaviors; and business relations.  For independent claims 1, 10, and 19, the steps of: wherein said pre-authorization includes storing a data record comprising transaction parameters corresponding to said payment transaction, receiving a payment initiation request; receiving payment account information associated with a payment account associated with a payor; receiving a first input identifying the payment transaction as a payment transaction that has been pre-authorized; responsive to receiving the first input identifying the payment transaction as a payment transaction that has been pre-authorized, generating a transaction payment request based on a pre-defined request message format, wherein a personal identification number (PIN) data element within the transaction payment request is populated independent of any PIN value input; and routing the generated transaction payment request, considered collectively as an ordered combination, are a process that, under the broadest reasonable interpretation, covers Certain Methods of Organizing Human Activity such as commercial or legal interactions including agreements in the form of contracts, sales activities or behaviors; and business relations.  Receiving a payment request for a transaction and determining from the payor’s account information whether the payment request is pre-authorized is commercial or legal interactions including agreements in the form of contracts, sales activities or behaviors; and business relations.  Hence all the steps of the claim, considered collectively as an ordered combination, fall under the abstract idea of Certain Methods of Organizing Human Activity.  If the claim limitations, under the broadest reasonable interpretation, covers Certain Methods of Organizing Methods of Organizing Human activity but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Other than reciting the abstract idea, the independent claims recite generic computer components such as “pre-authorized transaction database, a point-of-sale (POS) terminal, a transaction authorization server that is communicably coupled to the pre-authorized transaction database, a processor implemented point-of-sale (POS) terminal, one or more non-
Dependent claims 3-9, and 12-18 recite similar limitations as claims 1, 10, and 19; and when analyzed as a whole are held to be patent ineligible under 35 U.S.C 101 because the additional recited limitations only refine the abstract idea further.  For instance in claims 3-5, and 12-14, the additional limitations of: receiving a second input identifying the payment transaction as a payment transaction that has been pre-authorized for any transaction value that is less than or equal to a specified transaction value; and responsive to receiving the second input identifying the payment transaction as a payment transaction that has been pre-authorized for any transaction value that is less than or equal to a specified transaction value, generating the transaction payment request based on the pre-defined request message format, wherein a transaction amount data element within the transaction payment request is populated with a transaction amount value received through a third input; wherein the payment transaction has been pre-authorized based on at least payor information, payment account information and transaction value information submitted from a client in advance of receiving the payment initiation request, under the broadest reasonable interpretation, are further refinements of certain methods of organizing human activity such commercial or legal interactions including agreements in the form of contracts, 
In claims 6, 7, 15, and 16, the limitations of: extracting transaction parameters from the generated transaction payment request; comparing the extracted transaction parameters against pre-authorized transaction records retrieved; and responsive to determining that the extracted transaction parameters match a retrieved pre-authorized transaction record, initiating the requested transaction payment based on the extracted transaction parameters; initiate the requested transaction payment without relying on a data value within the PIN data element of the transaction payment request received from the POS terminal, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial or legal interactions including agreements in the form of contracts, sales activities or behaviors; and business relations because these describe the transaction information used in the intermediate steps of the process for implementing a pre-authorized payment transaction.
In claims 8, 9, 17, and 18, the limitations of: responsive to the extracted transaction parameters matching a pre-authorized transaction record having a pre-authorization type data field that reflects the pre-authorized transaction as a pre-authorization of an exact transaction amount, the requested transaction payment is initiated by the transaction authorization server without relying on either of (i) a data value within the PIN data element of the transaction payment request received from the POS terminal, and (ii) a data value within the transaction amount data value of the transaction payment request received from the POS terminal; responsive to the extracted transaction parameters matching a pre-authorized transaction record having a pre-authorization type data field that reflects the pre-authorized transaction as a pre-authorization for any transaction amount less than or equal to a transaction value recorded within the matching pre-authorized transaction record, the requested transaction payment is initiated by the transaction authorization server without relying on a data value within the PIN data element of the transaction payment request received from the POS terminal, and by relying on a data value within the transaction amount data value of the transaction payment request received from the POS terminal, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial or legal interactions including agreements in the form of contracts, sales activities or behaviors; and business relations because these describe the rules used in the method for determining if a payment transaction is pre-authorized.  
Other than reciting the abstract idea, the dependent claims recite similar generic computer components as the independent claims, such as “the POS terminal, a preauthorization server, a client terminal, the authorization server, a payment network, an issuer network, wherein either or both of the pre-authorization server and the authorization server are located within a payment network or an issuer network associated with the payment account, the transaction authorization server, and the preauthorized transaction database”.  If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interactions, but for the recitation of generic 

Step 2A, Prong 2 (Does the claim recite additional elements that integrate the judicial exception into a practical application?) – 2019 PEG pg. 54
This judicial exception is not integrated into a practical application.  In particular, independent claims 1, 10, and 19 only recite the additional elements of “pre-authorized transaction database, a point-of-sale (POS) terminal, a transaction authorization server that is communicably coupled to the pre-authorized transaction database, a processor implemented point-of-sale (POS) terminal, one or more non-transitory computer usable media having computer readable program code embodied therein, the computer readable program code comprising instructions; and the computer readable program code, upon execution by a processor of a POS terminal, causes the processor to”.  A plain reading of Figures 2-4, 7, 11, 13-15, and associated descriptions in the specification in at least: para.  0060 stating “client terminal 402 may comprise any communication terminal configured for network based communication…client terminal 402 may comprise a mobile communication device or a smartphone”, para. 0061 of the specification stating “pre-authorization server 404 may comprise any processor implemented server device or data processing device configured for network based communication…pre-authorization server may include an operator interface 4042, a processor 4044, communication transceiver 4046 and memory 4048, which memory 4048 may include transitory memory and/or non-transitory memory”, para. 0062 of the specification stating “memory 4048 may additionally include a pre-authorized 
Dependent claims 3-9, and 12-18, recite similar generic computer components as the independent claims, such as “the POS terminal, a preauthorization server, a client terminal, the authorization server, a payment network, an issuer network, wherein either or both of the pre-authorization server and the authorization server are located within a payment network or an issuer network associated with the payment account, the transaction authorization server, and the preauthorized transaction database”.  The judicial exception is not integrated into a practical application because the additional elements in the dependent claims are also recited at a high-level of generality such that it amounts to more no more than mere instructions to apply the exception using generic computer components.  Therefore, the additional elements do not integrate the abstract idea into a practical application because they also do not impose any meaningful limits on practicing the abstract idea.  Also the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement of the functioning of a computer system itself; the claims do not effect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.   

Step 2B (Does the claim recite additional elements that amount to significantly more than the judicial exception?) – 2019 PEG pg. 56
Independent claims 1, 10, and 19 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “pre-authorized transaction database, a point-of-sale (POS) terminal, a transaction authorization server that is communicably coupled to the pre-authorized transaction database, a processor implemented point-of-sale (POS) terminal, one or more non-transitory computer usable media having computer readable program code embodied therein, the computer readable program code comprising instructions; and the computer readable program code, upon execution by a processor of a POS terminal, causes the processor to” to perform the steps of independent claims 1, 10, and 19 for: wherein said pre-authorization includes storing a data record comprising transaction parameters corresponding to said payment transaction, receiving a payment initiation request; receiving payment account information associated with a payment account associated with a payor; receiving a first input identifying the payment transaction as a payment transaction that has been pre-authorized; responsive to receiving the first input identifying the payment transaction as a payment transaction that has been pre-authorized, generating a transaction payment request based on a pre-defined request message format, wherein a personal identification number (PIN) data element within the transaction payment request is populated independent of any PIN value input; and routing the generated transaction payment request, amounts to no more than mere instructions to apply the exception using a generic computer 
Further, MPEP 2106.05(d)(ii) provides that receiving and transmitting data over a network (see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), and Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); are well-understood routine and conventional, similar to the instant application claims which recite “receiving a payment initiation request; receiving payment account information associated with a payment account associated with a payor; receiving a first input identifying the payment transaction as a payment transaction that has been pre-authorized; and routing the generated payment request to a transaction authorization server.  Therefore, independent claims 1, 10, and 19 are not patent eligible.  
In addition, the dependent claims 3-9, and 12-18 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of dependent claims of: “the POS terminal, a preauthorization server, a client terminal, the authorization server, a payment network, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 3-8, 10, 12-17, and 19, are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0095852 to Bauer et al. (hereinafter referred to as Bauer), in view of US 2017/0091770 to Bacastow (hereinafter referred to as Bacastow).

In regards to claim 1, Bauer discloses a method for implementing a payment transaction (process for conducting a payment transaction using a mobile device at a merchant’s electronic point of sale terminal, para. 0019, fig. 1) that has been pre-authorized (customer may make “tap and go” purchases for low dollar transactions by setting the PIN mode on the wallet to “Only As Necessary” mode so that authorization decisions are performed by middleware server based on factors such as whether the payment value is above a threshold value such as $50, paras. 0045-0049) and wherein said pre-authorization includes storing a data record comprising transaction parameters (if at step S4-1, the mobile device 3 determines that the PIN mode is set to “Only as Necessary” mode and the PIN risk flag 103 is not set, then at step S4-27 the PIN verified flag 109 is set and the payment feature is activated without requiring user input of a PIN or passcode, paras. 0053-0055, figs. 4a-4c) corresponding to said payment transaction in a pre-authorized transaction database (secure memory 4 of mobile device 3 includes issuer applet package 38, authentication applet instance 46, and 
Bacastow, in the related field of PIN-Debit payment method for Internet Ecommerce and mobile payment sales, teaches wherein at the POS terminal a personal identification number (PIN) data element within the transaction payment request is populated independent of any PIN value input at the POS terminal (merchant POS system formats the payment transaction and forwards the transaction (4.1.2) with the Mobile PAN to Acquirer (4.2) which routes it to the Cardholder who selects a PIN Debit Card, enters the Mobile PIN number (4.0.1), and submits it to the Mobile Wallet System (4.5) which replaces the Mobile PAN with the valid Cardholder PAN and forwards the payment transaction (4.5.2) along with the Mobile PIN Number to the SPDS 4.3 which validates the Mobile PIN number against the registered Mobile PIN Number for the Debit Card Pan and augments the transaction with the Physical PIN number in the Encrypted PIN block and the payment transaction with Encrypted Pin block is forwarded to the Acquirer, para. 0100, fig. 4).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to provide the payment method of Bauer with the ability for a POS terminal to populate a PIN data element in the payment request without the PIN value being input at the POS terminal as taught by the method of Bacastow.  The motivation for doing so would have been to provide a method PIN-Debit payment method without exposing the cardholder’s Physical PIN number to disclosure (Bacastow, para. 0087).

In regards to claim 3, modified Bauer discloses the method as claimed in claim 1, and discloses a method further comprising, at the POS terminal (mobile device 3 and the electronic POS terminal 5 communicate with one another via a contactless communication link 9, para. 0019, figs 1-5f): receiving a second input (at S4-37 the mobile device 3 transmits the valid authorization message to the electronic POS terminal 5 to authorize that the payment transaction be effected from the associated payment account issuer 10 to the merchant bank 12, para. 0053-0055, figs 1-5f) identifying the payment transaction (At step S4-39, the POS terminal 5 receives the authorization request from the mobile device 3, para. 0055, figs 1-5f) as a payment transaction that has been pre-authorized (payment application 40 within the secure element 4 of the mobile device 3 will determine if the passcode was required, entered and then pass that information along with the payment account information for use in the transaction, para. 0066, figs 1-5f) for any transaction value that is less than or equal to a specified transaction value (on the mobile device the transaction process may require a passcode only for high value transactions – for example an transactions above a threshold value between $25 and $50, para. 0064); and responsive to receiving the second input identifying the payment transaction as a payment transaction that has been pre-authorized (if the payment application 40 allows the transaction to proceed, the specific payment account data is passed back to the POS terminal 5 and the POS terminal 5 interprets the message and 

In regards to claim 4, modified Bauer discloses the method as claimed in claim 1, and further discloses wherein the payment transaction has been pre- authorized by a pre-authorization server (secure memory 4 of mobile device 3 includes issuer applet package 38, authentication applet instance 46, and payment applets 40, para. 0034, fig. 2a; authentication applet 46 maintains a 

In regards to claim 5, modified Bauer discloses the method as claimed in claim 4, wherein either or both of the pre-authorization server (secure memory 4 of mobile device 3 includes issuer applet package 38, authentication applet instance 46, and payment applets 40, para. 0034, fig. 2a; authentication applet 46 maintains a PIN entry flag 101, and a pin risk flag 103 which is stored securely as wallet application secure data in the secure memory 4 of the mobile device 3, paras. 0034-0037) and the authorization server are located within a payment network or an issuer network associated with the payment account (setting of the value of the risk flag is kept at the issuer systems and the current value of the passcode verification is sent with each mobile transaction request to the payment account issuer 10 over the payment network authorization message, para. 0069).

In regards to claim 6, modified Bauer discloses the method as claimed in claim 1, further comprising, at a transaction authorization server (at step S4-41, the POS terminal 5 transmits a transaction instruction to the payment processing system 10a of the payment account issuer, para. 0055, figs 1-5f): extracting transaction parameters from the generated transaction payment request (setting of the value of the risk flag is kept at the issuer systems and the current value of the passcode verification is sent with each mobile transaction request to the payment account issuer 10 over the payment network authorization message, para. 0069); comparing the extracted transaction parameters against pre-authorized transaction records retrieved from the pre-authorized transaction database (transaction request is received at the payment account issuer 10 and processed for approval using rules to determine transaction success and the transaction will be denied if the passcode is not verified and the risk flag is set to a value on the mobile device, para. 0069); and responsive to determining that the extracted transaction parameters match a retrieved pre-authorized transaction record (the remote setting of a risk flag 103 therefore allows customers to make a number of low dollar transactions without ever having to enter a passcode if the bank system sees the activity as normal user, para. 0071), initiating the requested transaction payment based on the extracted transaction parameters (payment processing system 10a receives the transaction instruction from the POS terminal 5 and performs authorization decisioning for 

In regards to claim 7, modified Bauer discloses the method as claimed in claim 6, and further discloses wherein the transaction authorization server is configured to initiate the requested transaction payment (payment processing system 10a receives the transaction instruction from the POS terminal 5 and performs authorization decisioning for the transaction at step S4-45 by checking the available balance, checking if the PIN verified flag is set based on a transaction risk level and may also consider whether the PIN risk flag is set on the mobile device 3 by comparing the PIN risk flag value to server settings at step S4-46, para. 0055, figs 1-5f) without relying on a data value within the PIN data element of the transaction payment request received from the POS terminal (customer may make “tap and go” purchases for low dollar transactions by setting the PIN mode on the wallet to “Only As Necessary” mode so that authorization decisions are performed by middleware server based on factors such as whether the payment value is above a threshold value such as $50, paras. 0045-0049).

In regards to claim 8, modified Bauer discloses the method as claimed in claim 6, wherein the transaction authorization server is configured such that 

In regards to claim 10, Bauer discloses a system for implementing a payment transaction (process for conducting a payment transaction using a mobile device at a merchant’s electronic point of sale terminal, para. 0019, fig. 1) that has been pre-authorized (customer may make “tap and go” purchases for low dollar transactions by setting the PIN mode on the wallet to “Only As Necessary” mode so that authorization decisions are performed by middleware server based on factors such as whether the payment value is above a threshold value such as $50, paras. 0045-0049) and wherein said pre-authorization includes storing a data record comprising transaction parameters (if at step S4-1, the mobile device 3 determines that the PIN mode is set to “Only as Necessary” mode and the PIN risk flag 103 is not set, then at step S4-27 the PIN verified flag 109 is set and the payment feature is activated without requiring user input of a PIN or passcode, paras. 0053-0055, figs. 4a-4c) corresponding to said payment transaction in a pre-authorized transaction database (secure memory 4 of mobile device 3 includes issuer applet package 38, authentication applet instance 46, and payment applets 40, para. 0034, fig. 2a; authentication applet 46 maintains a PIN entry flag 101, and a pin risk flag 103 which is stored securely as wallet application secure data in the secure memory 4 of the mobile device 3, paras. 0034-0037), the system comprising: a processor implemented point-of-sale 
Bacastow, in the related field of PIN-Debit payment method for Internet Ecommerce and mobile payment sales, teaches wherein at the POS terminal 

In regards to claim 12, modified Bauer discloses the system as claimed in claim 10, wherein the POS terminal (mobile device 3 and the electronic POS terminal 5 communicate with one another via a contactless communication 

In regards to claim 13, modified Bauer discloses the system as claimed in claim 10, and further discloses wherein the payment transaction has been pre- authorized by a pre-authorization server (secure memory 4 of mobile device 3 includes issuer applet package 38, authentication applet instance 46, and payment applets 40, para. 0034, fig. 2a; authentication applet 46 maintains a PIN entry flag 101, and a pin risk flag 103 which is stored securely as wallet application secure data in the secure memory 4 of the mobile device 3, paras. 0034-0037) based on at least payor information, payment account information and transaction value information submitted to 

In regards to claim 14, modified Bauer discloses the system as claimed in claim 13, and further discloses wherein either or both of the pre-authorization server (secure memory 4 of mobile device 3 includes issuer applet package 38, authentication applet instance 46, and payment applets 40, para. 0034, fig. 2a; authentication applet 46 maintains a PIN entry flag 101, and a pin risk flag 103 which is stored securely as wallet application secure data in the secure memory 4 of the mobile device 3, paras. 0034-0037) and the authorization server are located within a payment network or an issuer network associated with the payment account (setting of the value of the risk flag is kept at the issuer systems and the current value of the passcode verification is sent with each mobile transaction request to the payment account issuer 10 over the payment network authorization message, para. 0069).

In regards to claim 15, modified Bauer discloses the system as claimed in claim 10, and further discloses a system comprising a transaction 

In regards to claim 16, modified Bauer discloses the system as claimed in claim 15, and further discloses wherein the transaction authorization server is configured to initiate the requested transaction payment (payment processing system 10a receives the transaction instruction from the POS terminal 5 and performs authorization decisioning for the transaction at step S4-45 by checking the available balance, checking if the PIN verified flag is set based on a transaction risk level and may also consider whether the PIN risk flag is set on the mobile device 3 by comparing the PIN risk flag value to server settings at step S4-46, para. 0055, figs 1-5f) without relying on a data value within the PIN data element of the transaction payment request received from the POS terminal (customer may make “tap and go” purchases for low dollar transactions by setting the PIN mode on the wallet to “Only As Necessary” mode so that authorization decisions are performed by middleware server based on factors such as whether the payment value is above a threshold value such as $50, paras. 0045-0049).

In regards to claim 17, modified Bauer discloses the system as claimed in claim 15, and further discloses wherein the transaction authorization server is configured such that responsive to the extracted transaction parameters matching a pre-authorized transaction record (the remote setting of a risk flag 

In regards to claim 19, Bauer discloses one or more non-transitory computer usable media having computer readable program code embodied therein (process for conducting a payment transaction at a merchant’s electronic Point of Sale (POS) terminal as commonly known in the field, para. 0019; Examiner notes that modern POS terminals comprise hardware and software components), the computer readable program code comprising instructions for implementing a payment transaction (process for conducting a payment transaction using a mobile device at a merchant’s electronic point of sale terminal, para. 0019, fig. 1) that has been pre-authorized (customer may make “tap and go” purchases for low dollar transactions by setting the PIN mode on the wallet to “Only As Necessary” mode so that authorization decisions are performed by middleware server based on factors such as whether the payment value is above a threshold value such as $50, paras. 0045-0049) and wherein said pre-authorization includes storing a data record comprising transaction parameters (if at step S4-1, the mobile device 3 determines that the PIN mode is set to “Only as Necessary” mode and the PIN risk flag 103 is not set, then at step S4-27 the PIN verified flag 109 is set and the payment feature is activated without requiring user input of a PIN or passcode, paras. 0053-0055, figs. 4a-4c) corresponding to said payment transaction in a pre-authorized transaction database (secure memory 4 of mobile device 3 includes issuer applet package 38, authentication applet instance 46, and payment applets 40, para. 0034, fig. 2a; authentication applet 46 maintains a PIN entry flag 101, and a pin risk flag 103 which is 
Bacastow, in the related field of PIN-Debit payment method for Internet Ecommerce and mobile payment sales, teaches wherein at the POS terminal a personal identification number (PIN) data element within the transaction payment request is populated independent of any PIN value input at the POS terminal (merchant POS system formats the payment transaction and forwards the transaction (4.1.2) with the Mobile PAN to Acquirer (4.2) which routes it to the Cardholder who selects a PIN Debit Card, enters the Mobile PIN number (4.0.1), and submits it to the Mobile Wallet System (4.5) which replaces the Mobile PAN with the valid Cardholder PAN and forwards the payment transaction (4.5.2) along with the Mobile PIN Number to the SPDS 4.3 which validates the Mobile PIN number against the registered Mobile PIN Number for the Debit Card Pan and augments the transaction with the Physical PIN number in the Encrypted PIN block and the payment transaction with Encrypted Pin block is forwarded to the Acquirer, para. 0100, fig. 4).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to provide the payment method of Bauer with the ability for a POS terminal to populate a PIN data element in the payment request without the PIN value being input at the POS terminal as taught by the method of Bacastow.  The motivation for doing so would have been to provide a method PIN-Debit payment method without exposing the cardholder’s Physical PIN number to disclosure (Bacastow, para. 0087).

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer, in view of Bacastow, and further in view of US 2004/0128243 to Kavanagh (hereinafter referred to as Kavanagh).

In regards to claim 9, modified Bauer discloses the method as claimed in claim 6, and further discloses wherein the transaction authorization server (at step S4-41, the POS terminal 5 transmits a transaction instruction to the payment processing system 10a of the payment account issuer, para. 0055, figs 1-5f) is configured such that responsive to the extracted transaction parameters matching a pre-authorized transaction record (the remote setting of a risk flag 103 therefore allows customers to make a number of low dollar transactions without ever having to enter a passcode if the bank system sees the activity as normal user, para. 0071) having a pre-authorization type data field that reflects the pre-authorized transaction as a pre-authorization for any transaction amount less than or equal to a transaction value recorded within the matching pre-authorized transaction record (customer may make “tap and go” purchases for low dollar transactions by setting the PIN mode on the wallet to “Only As Necessary” mode so that authorization decisions are performed by middleware server based on factors such as whether the payment value is above a threshold value such as $50, paras. 0045-0049), the requested transaction payment is initiated by the transaction authorization server without relying on a data value within the PIN data element of the 
Kavanagh, in the related field of PIN-Debit payment method for Internet Ecommerce and mobile payment sales, teaches to initiate payment by relying on a data value (cardholder inputs rules governing how their credit card transactions are authorized and rules are maintained in a rules database and are used by the verification system in order to pass or deny the transaction, paras. 0063-0079) within the transaction amount data value (rule can be set so credit card transactions will be denied if transaction amount exceeds EUR300, paras. paras. 0063-0079) of the transaction payment request (messages sent between entities involved in the authorization process are standardized according to the ISO 8583 standard, para. 0090) received from the POS terminal (In step D the merchant system 5 forwards the transaction details to an acquiring system 6 which in step E forwards an authorization request to a card network device and in step F the verification system 4 executes the rules created by the cardholder in order to pass on or deny the transaction, paras. 0063-0079).  It would have been obvious to one 

In regards to claim 18, modified Bauer discloses the system as claimed in claim 15, and further discloses wherein the transaction authorization server (at step S4-41, the POS terminal 5 transmits a transaction instruction to the payment processing system 10a of the payment account issuer, para. 0055, figs 1-5f) is configured such that responsive to the extracted transaction parameters matching a pre-authorized transaction record (the remote setting of a risk flag 103 therefore allows customers to make a number of low dollar transactions without ever having to enter a passcode if the bank system sees the activity as normal user, para. 0071) having a pre-authorization type data field that reflects the pre-authorized transaction as a pre-authorization for any transaction amount less than or equal to a transaction value recorded within the matching pre-authorized transaction record (customer may make “tap and go” purchases for low dollar transactions by setting the PIN mode on the wallet to “Only As Necessary” mode so that authorization decisions are performed by middleware server based on factors such as whether the payment value is above a threshold value such as $50, paras. 0045-0049), the requested transaction payment is initiated by the transaction authorization 
Kavanagh, in the related field of PIN-Debit payment method for Internet Ecommerce and mobile payment sales, teaches to initiate payment by relying on a data value (cardholder inputs rules governing how their credit card transactions are authorized and rules are maintained in a rules database and are used by the verification system in order to pass or deny the transaction, paras. 0063-0079) within the transaction amount data value (rule can be set so credit card transactions will be denied if transaction amount exceeds EUR300, paras. paras. 0063-0079) of the transaction payment request (messages sent between entities involved in the authorization process are standardized according to the ISO 8583 standard, para. 0090) received from the POS terminal (In step D the merchant system 5 forwards the transaction details to an acquiring system 6 which in step E forwards an authorization request to a card network device and in step F the verification system 4 executes the rules created by the cardholder in order to pass on or .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Betancourt (US 2012/0303531) teaches preauthorized transactions in a database.
Wong (WO 2014/032206) teaches a POS transaction processing center provided with a credit amount database.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Schwarzenberg whose telephone number is (313) 446-6611.  The examiner can normally be reached on Monday-Thursday (7:30-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL S SCHWARZENBERG/Examiner, Art Unit 3695                                                                                                                                                                                                        6/29/2021